                                                    Michael A. Grisham
                                                    grisham.michael@dorsey.com
                                                    DORSEY & WHITNEY LLP
                                                    1031 West Fourth Avenue, Suite 600
                                                    Anchorage, AK 99501
                                                    (907) 276-4557

                                                    Attorneys for Plaintiff The Aleut Corporation

                                                                                 UNITED STATES DISTRICT COURT
                                                                                   FOR THE STATE OF ALASKA


                                                     THE ALEUT CORPORATION                            Case No. 3:_____

                                                                                   Plaintiff,         COMPLAINT IN ADMIRALTY

                                                     vs.

                                                     DUNLAP TOWING COMPANY

                                                                                   Defendant.


                                                           Plaintiff The Aleut Corporation brings this Complaint against Dunlap Towing
                                                  Company, in personam, and for its causes of action states and avers as follows:

                                                                                   JURISDICTION AND VENUE
                                                           1.        Plaintiff The Aleut Corporation (“TAC”), is a corporation organized under
                                                  the Alaska Native Claims Settlement Act of 1971, 43 U.S.C. § 1606 et seq. (“ANCSA”)

                                                  and Alaska law, is headquartered in Anchorage, Alaska, and is in all ways qualified to
                                                  maintain this action.
                                                           2.        Defendant Dunlap Towing Company (“Dunlap”), is a Washington
DORSEY & WHITNEY LLP

                       Anchorage, AK 99501-5907
                        1031 West Fourth Avenue




                                                  corporation with its principal place of business in LaConner, Washington.
                             (907) 276-4557
                                Suite 600




                                                           3.        This is an in personam action that is within the admiralty and maritime
                                                  jurisdiction of this Court pursuant to 28 U.S.C. § 1333, Rule 9(d) of the Federal Rules of
                                                  Civil Procedure, and Rules C and D of the Supplemental Rules for Admiralty and
                                                   COMPLAINT IN ADMIRALTY                                          The Aleut Corporation v. Dunlap
                                                   Page 1 of 4                                                                   Case No. 3:_____
                                                     Case 3:20-cv-00069-SLG Document 1 Filed 03/18/20 Page 1 of 4
                                                  4821-1057-2470\3
                                                  Maritime Claims.
                                                           4.        This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 for
                                                  all related state law claims. In addition to supplemental jurisdiction, this Court has
                                                  original jurisdiction over all non-admiralty claims pursuant to 28 U.S.C. § 1332, because

                                                  (1) complete diversity of citizenship exists and (2) the amount in controversy exceeds
                                                  $75,000, exclusive of interest and costs.
                                                           5.        Venue lies within the United States District Court for the District of Alaska.
                                                                          ALLEGATIONS COMMON TO ALL COUNTS
                                                                                           BACKGROUND
                                                           6.        TAC owns the marine docking and fueling facilities in Adak, Alaska.

                                                           7.        On Sunday, March 18, 2018, the Tug MALOLO with loaded deck barge
                                                  TONGASS PROVIDER made up starboard side to was making the approach to the west
                                                  side of Pier Five, in Adak, Alaska, which is owned by TAC. During the mooring
                                                  evolution, the operator of the Tug MALOLO negligently caused the vessel TONGASS
                                                  PROVIDER to allide with Pier Five.
                                                           8.        The operator of the Tug MALOLO failed to navigate and operate the Tug

                                                  with due regard for the prevailing circumstances and failed to properly direct the
                                                  movements of the Tug and barge so as to prevent allision.
                                                           9.        More specifically, the operator of the Tug MALOLO failed to use all
                                                  available means appropriate to the prevailing circumstances and conditions to prevent the
                                                  allision, including the following:
DORSEY & WHITNEY LLP




                                                                a. Failed to keep the Tug MALOLO under control so as to prevent the
                       Anchorage, AK 99501-5907
                        1031 West Fourth Avenue




                                                                     allision;
                             (907) 276-4557
                                Suite 600




                                                                b. Failed to keep and maintain an alert and efficient lookout;
                                                                c. Failed to properly measure the distance between the Tug MALOLO, the

                                                   COMPLAINT IN ADMIRALTY                                            The Aleut Corporation v. Dunlap
                                                   Page 2 of 4                                                                     Case No. 3:_____
                                                     Case 3:20-cv-00069-SLG Document 1 Filed 03/18/20 Page 2 of 4
                                                  4821-1057-2470\3
                                                                     barge TONGASS PROVIDER and Pier Five during the mooring evolution;
                                                                  d. Navigated too closely to Pier Five;
                                                                  e. Failed to factor the effects of the tides, currents, wind, or a combination of
                                                                     these factors;

                                                                  f. Approached Pier Five at an excessive rate of speed under the
                                                                     circumstances; and
                                                                  g. Failed to take timely or effective steps to avoid striking Pier Five when the
                                                                     danger and risk of such excessive speed was or should have been apparent.
                                                            10.      Defendant Dunlap, as owner of the Tug MALOLO, is vicariously liable for
                                                  the negligent actions of the Tug’s operator and liable for the damage caused by the Tug

                                                  when it struck the dock at the time of the allision.
                                                            11.      The above-described allision was due to no fault or negligence on the part
                                                  of the Plaintiff, its agents, servants, or employees, or any fault or defect in the design,
                                                  structure, or operation of Pier Five.
                                                            12.      As a result of the described allision, Pier Five of the Dock and its pilings
                                                  suffered significant damage, substantially interfering with its use and function, causing

                                                  Plaintiff to suffer monetary and other damage.
                                                                                      FIRST CAUSE OF ACTION
                                                                                             NEGLIGENCE
                                                            13.      The preceding paragraphs are incorporated by reference as if fully set forth
                                                  herein.
DORSEY & WHITNEY LLP




                                                            14.      The above-described conduct by Defendant Dunlap or for which Defendant
                       Anchorage, AK 99501-5907
                        1031 West Fourth Avenue




                                                  Dunlap is responsible failed to meet the applicable standard of due care under the federal
                             (907) 276-4557
                                Suite 600




                                                  admiralty common law of negligence.
                                                            15.      Plaintiff has been damaged by Defendant’s negligence in an amount

                                                   COMPLAINT IN ADMIRALTY                                             The Aleut Corporation v. Dunlap
                                                   Page 3 of 4                                                                      Case No. 3:_____
                                                     Case 3:20-cv-00069-SLG Document 1 Filed 03/18/20 Page 3 of 4
                                                  4821-1057-2470\3
                                                  exceeding $75,000, with the exact amount to be proven at trial.
                                                                                    SECOND CAUSE OF ACTION
                                                                                 NEGLIGENCE UNDER STATE LAW
                                                            16.      The preceding paragraphs are incorporated by reference as if fully set forth

                                                  herein.
                                                            17.      The above-described conduct by Defendant Dunlap or for which Defendant
                                                  Dunlap is responsible failed to meet the applicable standard of due care under the State of
                                                  Alaska common law of negligence.
                                                            18.      Plaintiff has been damaged by Defendant’s negligence in an amount
                                                  exceeding $75,000, with the exact amount to be proven at trial.

                                                            WHEREFORE, Plaintiff prays for the following relief:
                                                            1. That this Court enter Judgment in Plaintiff’s favor in the amount of its claim,
                                                                  as described, against Defendant Dunlap, in personam, and;
                                                            2. That this Court award Plaintiff pre-judgment and post-judgment interest, in
                                                                  addition to disbursements, costs, and attorney’s fees incurred in pursuit of this
                                                                  action, and;

                                                            3. That the Court grant to Plaintiff such other and further relief as the Court may
                                                                  deem just and proper.
                                                            DATED this 18th day of March, 2020, at Anchorage, Alaska.


                                                                                                     DORSEY & WHITNEY LLP
DORSEY & WHITNEY LLP




                                                                                                     By:       /s/ Michael Grisham
                       Anchorage, AK 99501-5907
                        1031 West Fourth Avenue




                                                                                                           Michael A. Grisham, ABA #9411104
                             (907) 276-4557




                                                                                                           grisham.michael@dorsey.com
                                Suite 600




                                                   COMPLAINT IN ADMIRALTY                                             The Aleut Corporation v. Dunlap
                                                   Page 4 of 4                                                                      Case No. 3:_____
                                                     Case 3:20-cv-00069-SLG Document 1 Filed 03/18/20 Page 4 of 4
                                                  4821-1057-2470\3
